       Case 5:19-cv-00867-JKP-ESC Document 79 Filed 05/08/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MARK FLYNN, WILLIAM HOWELL,                       §
WILLIAM RYAN MOORE, JIMMY                         §
GONZALES,                                         §                 SA-19-CV-00867-JKP
                                                  §
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
SANCHEZ OIL & GAS CORPORATION,                    §
                                                  §
                   Defendant.                     §

                                              ORDER

       Before the Court in the above-styled cause of action is the Motion to Stay [#72], filed by

Non-Party Cypress Environmental Management-TIR, LLC (“Cypress-TIR”). In reviewing the

motion, the Court has also considered Flynn’s Response to TIR’s Motion to Stay [#74]. The

undersigned has jurisdiction to issue this Order pursuant to 28 U.S.C. § 636(b)(1)(A). For the

reasons that follow, the Court will deny the motion to stay.

       Plaintiff Mark Flynn filed this putative collective action on behalf of himself and all

others similarly situated against his former employer Defendant Sanchez Oil & Gas Corporation

(“Sanchez”), alleging that Sanchez failed to pay him and other oilfield workers all overtime

compensation they are due. Cypress-TIR, a non-party, is the entity which provided Sanchez with

its oilfield workers like Flynn.     Flynn and Sanchez filed a stipulation with the Court to

conditionally certify a collective action, issue notice, and stay this case pending the effective date

of Sanchez Energy Corporation’s (a related entity’s) bankruptcy plan. This stipulation agreed,

however, that in service of issuing notice Sanchez would send a subpoena to Cypress-TIR for the

names, last known addresses, last known phone numbers, and last known e-mail addresses of

potential class members.

                                                  1
       Case 5:19-cv-00867-JKP-ESC Document 79 Filed 05/08/20 Page 2 of 4




        Cypress-TIR attempted to intervene in this lawsuit, arguing that intervention was

necessary to protect its interests in this litigation. In Cypress-TIR’s motion for intervention,

Cypress-TIR also asked the Court for a complete stay of this case, including class certification

and notice. The undersigned issued a report and recommendation recommending the motion for

intervention be denied and an order denying the requested stay as moot. The District Court

adopted the report and recommendation, and Cypress-TIR has appealed the ruling to the Fifth

Circuit. Despite its status as a nonparty, Cypress-TIR now asks the Court to stay this case

pending the resolution of its appeal.

        This Court has discretion to grant or deny a motion for stay pending appeal. See Arnold

v. Garlock, 278 F.3d 426, 438–39 (5th Cir. 2001). There are four factors this Court considers

when deciding whether to issue such a stay: (1) whether the stay applicant has made a strong

showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably

injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties in

the proceeding; and (4) where the public interest lies. Planned Parenthood of Greater Tex.

Surgical Health Servs. v. Abbott, 734 F.3d 406, 410 (5th Cir. 2013). None of these factors favor

granting a stay here.

        As was discussed at length in the report and recommendation on Cypress-TIR’s motion

to intervene, Cypress-TIR’s concern over the possibility of having to defend future litigation

initiated by those receiving notice of this lawsuit against Sanchez is not a sufficient basis for

permissive or mandatory intervention. Thus, Cypress-TIR is unlikely to succeed on the merits of

its appeal.

        Cypress-TIR also has not identified any irreparable injury if this case is not stayed. If the

requested stay is denied, notice will be issued to oilfield workers supplied by Cypress-TIR to



                                                  2
       Case 5:19-cv-00867-JKP-ESC Document 79 Filed 05/08/20 Page 3 of 4




Sanchez of their potential right to join a collective action against Sanchez. That these workers

might also have FLSA claims against Cypress-TIR, if Cypress-TIR is indeed their joint

employer, that they could hypothetically choose to pursue at some later date against Cypress-TIR

is not an irreparable injury caused by the denial of the stay. The potential FLSA claims against

Cypress-TIR of certain workers who performed work for both Sanchez and Cypress-TIR exist

independent of any notice of this lawsuit against Sanchez, and ultimately either have merit or do

not.

       Moreover, Cypress-TIR has demonstrated that it can adequately protect its interests in

this lawsuit despite the denial of the motion to intervene. When third-party subpoenas were

issued to Cypress-TIR, Cypress-TIR objected to the subpoenas and a hearing was set to provide

it the opportunity to defend against the serving party’s motion to compel.1 Cypress-TIR can

also file a motion to quash any future subpoenas.

       With respect to any injury caused by the stay, the requested stay would ultimately cause

primary prejudice to Flynn and the potential class members, for whom notice would be delayed

as the statute of limitations on their FLSA claims continues to run.

       And, finally, TIR-Cypress has not identified any public interest that would be served by

protecting Cypress-TIR from having to identify workers who performed work for Sanchez but

may not have been compensated by Sanchez in a manner that complies with the FLSA.

       IT IS THEREFORE ORDERED that Cypress-TIR’s Motion to Stay [#72] is DENIED.




       1
           Sanchez subsequently withdrew the motion, and the hearing was canceled.
                                                 3
Case 5:19-cv-00867-JKP-ESC Document 79 Filed 05/08/20 Page 4 of 4




IT IS SO ORDERED.

SIGNED this 8th day of May, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                      4
